      Case 4:21-cv-00482 Document 1 Filed on 02/11/21 in TXSD Page 1 of 7




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

Oston Fernandes,                           )
      Plaintiff                            )                Civil Action
                                           )                File No. 4:21-cv-
v.                                         )
                                           )
Northline Enterprises, Inc.; Mehendi Karim )                Jury Demanded
Maknojia; Yasin Ishaq Maredia; and         )
Rajab Ali Momin                            )
       Defendants.                         )
                                           )


                           P LAINTIFF ’ S O RIGINAL C OMPLAINT

       COMES NOW PLAINTIFF, Oston “Edgar” Fernandes (“Mr. Fernandes” or “Plaintiff”),

and complains of Northline Enterprises, Inc.; Mehendi Karim Maknojia; Yasin Ishaq Maredia;

Rajab Ali Momin and Zulfiqarali Maknojia (collectively, the “Defendants”), and for cause of

action would respectfully show the Court as follows:

                                           I.
                            INTRODUCTION AND SUMMARY OF SUIT

       1.      Mr. Fernandes brings this civil action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”) for Defendants’ willful violations of the FLSA.

       2.      Defendants own, operate and control gasoline stations and convenience stores in

the Houston Metropolitan area.

       3.      Employed as a store clerk for the Defendants, Mr. Fernandes routinely worked in

excess of 40 hours a week but did not receive overtime wages as the FLSA requires.

       4.      Thus, Plaintiff seeks unpaid overtime wages, liquidated damages, attorney’s fees,

costs of the action, and post-judgment interest from the Defendants.




                                                1
      Case 4:21-cv-00482 Document 1 Filed on 02/11/21 in TXSD Page 2 of 7




                                                II.
                         SUBJECT MATTER JURISDICTION AND VENUE

       5.      Mr. Fernandes brings before the Honorable Court claims pursuant to a federal

statute, the Fair Labor Standards Act, 29 U.S.C. §201, et seq., and the Court thus has federal

question jurisdiction pursuant to 28 U.S.C. §1331.

       6.      Venue is proper in the Southern District of Texas under 28 U.S.C. § 1441(a).

                                              III.
                               PARTIES AND PERSONAL JURISDICTION

       7.      Plaintiff, Oston Fernandes, is a resident of Harris County, Texas. Plaintiff was an

employee engaged in interstate commerce while he worked for the Defendants as a gasoline station

and convenience store clerk.

       8.      Defendant, Northline Enterprises, Inc., is a Texas corporation to be served with

summons and complaint by serving its duly appointed registered agent, Mr. Rajab Ali Momin, at

the address the legal entity designates for service, 5119 Beacon Point, Sugar Land, Texas 77479.

This Defendant is engaged in business in the State of Texas by its ownership and operation of one

or more gasoline stations and/or convenience stores. For this reason, the Court has personal

jurisdiction over this Defendant.

       9.      Defendant, Mehendi Karim Maknojia, may be served with summons and

complaint at 11707 Kirkshaw Drive, Richmond, Texas 77407. This Defendant has acted, directly

or indirectly, in the interest of an employer with respect to an employee, namely, Mr. Fernandes.

Further, this Defendant resides, and is engaged in business, in the State of Texas. For this reason,

the Court has personal jurisdiction over this Defendant.

       10.     Defendant, Yasin Ishaq Maredia, may be served with summons and complaint at

6411 Apsley Creek Lane, Sugar Land, Texas 77479. This Defendant has acted, directly or

indirectly, in the interest of an employer with respect to an employee, namely, Mr. Fernandes.



                                                 2
      Case 4:21-cv-00482 Document 1 Filed on 02/11/21 in TXSD Page 3 of 7




Further, this Defendant resides, and is engaged in business, in the State of Texas. For this reason,

the Court has personal jurisdiction over this Defendant.

       11.     Defendant, Rajab Ali Momin, may be served with summons and complaint at 5119

Beacon Point, Sugar Land, Texas 77479. This Defendant has acted, directly or indirectly, in the

interest of an employer with respect to an employee, namely, Mr. Fernandes. Further, this

Defendant resides, and is engaged in business, in the State of Texas. For this reason, the Court has

personal jurisdiction over this Defendant.

       12.     Whenever the complaint alleges that one or more Defendant committed any act or

omission, it is meant that such act or omission was not only committed individually or jointly by

those Defendants, but also by Defendants’ officers, directors, vice-principals, agents, servants, or

employees, and that at the time such act or omission was committed, it was done with full

authorization, ratification or approval of Defendants or was done in the routine normal course and

scope of employment of one or more Defendant’s officers, directors, vice-principals, agents,

servants, or employees.

                                              IV.
                                         FLSA COVERAGE

       13.     Plaintiff alleges a willful violation of the FLSA. As such, for purposes of this civil

action, the “relevant period” is the time-period commencing on the date that is three years prior to

the filing of this action, and continuing thereafter until time of trial and judgment.

       14.     During the relevant period, each Defendant was an “employer”. 29 U.S.C. § 203(d).

       15.     During the relevant period, Mr. Fernandes was an “employee”. 29 U.S.C. § 203(e).

       16.     During the relevant period, the Defendants collectively constituted an “enterprise”.

29 U.S.C. § 203(r); 29 U.S.C. § 203(s)(1)(A).

       17.     During the relevant period, the Defendants together were an integrated enterprise.

Trevino v. Celanese Corp., 701 F.2d 397, 404 (5th Cir. 1983).


                                                  3
      Case 4:21-cv-00482 Document 1 Filed on 02/11/21 in TXSD Page 4 of 7




       18.     During the relevant period, Defendants were an enterprise engaged in commerce or

in the production of goods for commerce because they had employees who were engaged in

commerce or in the production of goods for commerce. 29 U.S.C. § 203(s)(1).

       19.     Furthermore, Defendants have had, and continue to have, annual gross business

volume in excess of the statutory standard.

       20.     During the relevant period, Mr. Fernandes was an individual employee engaged in

commerce. 29 U.S.C. § 207.

                                                V.
                                               FACTS

       21.     The Defendants employed Mr. Fernandes from July 5, 2019, until December 19,

2020, as a store clerk at their CITGO branded gasoline station and convenience doing business as

“Quick Food Store #19” and “Fast Run #3”; the business is located at 204 E. Little York Road,

Houston, Texas 77076 (hereinafter, “CITGO”).

       22.     During his employment, Mr. Fernandes worked overtime on a weekly basis,

working an average of 84 hours a week.

       23.     The Defendants promised that Mr. Fernandes would receive $10.00 per hour.

       24.     Not only did the Defendants fail to fulfill their statutory obligation to pay overtime,

they also failed to maintain the records pertaining to Mr. Fernandes’ employment.

       25.     At the CITGO, Mr. Fernandes performed duties typically performed by a gas

station and convenience store clerk, such as operating the cash register, assisting local and out-of-

state customers with their purchases, stocking inventory on shelves, and cleaning the premises.

       26.     The Defendants controlled Mr. Fernandes’ terms and conditions of employment,

including decisions relating to the non-payment of overtime wages, Mr. Fernandes’ hourly pay

rate, and the number of hours Mr. Fernandes’ worked during each workweek.




                                                 4
      Case 4:21-cv-00482 Document 1 Filed on 02/11/21 in TXSD Page 5 of 7




       27.      The Defendants own, control and operate the CITGO, and did so during the relevant

period. Likewise, the Defendants possessed authority to make all decisions pertaining to operation

of the CITGO.

       28.      During the relevant period, Defendants willfully and purposefully failed to pay the

overtime wages Mr. Fernandes earned and was owed under the FLSA. To the maximum extent of

the law, Mr. Fernandes now seeks to recover from the Defendants all overtime wages due.

                                             VI.
                             CAUSE OF ACTION AND DAMAGES SOUGHT

                Violation of the FLSA – Failure to pay overtime wages to Plaintiff

       29.      Each and every allegation contained in the foregoing paragraphs is re-alleged as if

fully rewritten herein.

       30.      Defendants violated the FLSA by failing to pay Mr. Fernandes’ overtime wages as

29 U.S.C. § 207 requires.

       31.      Defendants also committed repeated and willful violations of the recordkeeping

requirements of the FLSA and its regulations. See, 29 U.S.C. §211(c); 29 C.F.R. §516. 29; and

C.F.R. §516.27.

       32.      During the relevant period, Mr. Fernandes was a non-exempt employee – that is,

he was entitled to receive overtime pay for all hours he worked in excess of 40 during each seven-

day workweek.

       33.      During his employment with the Defendants, Mr. Fernandes worked overtime

hours on a weekly basis at the request of his employer.

       34.      During the relevant period, Defendants were aware of the overtime pay

requirements the FLSA imposed upon them.

       35.      Nevertheless, Mr. Fernandes received no overtime wages.




                                                 5
      Case 4:21-cv-00482 Document 1 Filed on 02/11/21 in TXSD Page 6 of 7




        36.    Defendants’ knowing, repeated and consistent failure to pay overtime to Mr.

Fernandes on a weekly basis amounts to a willful pattern and practice of conduct that violates the

FLSA.

        37.    Mr. Fernandes thus sues the Defendants for all unpaid overtime wages falling

within the relevant period.

        38.    Mr. Fernandes sues for liquidated damages in an amount equaling the sum the jury

awards for overtime wages under 29 U.S.C. § 207; for attorney’s fees and costs under 29 U.S.C.

§216(b); and, for post-judgment interest at the highest rate allowed by law.

                                             VII.
                                         JURY DEMAND

        39.    Mr. Fernandes demands a jury trial.

                                            VIII.
                                      PRAYER FOR RELIEF

      FOR ALL OF THESE REASONS, Plaintiff Oston Fernandes respectfully requests that upon

final hearing the Honorable Court grant relief by entering Final Judgment, jointly and severally,

against Defendants Northline Enterprises, Inc.; Mehendi Karim Maknojia; Yasin Ishaq Maredia;

Rajab Ali Momin and Zulfiqarali Maknojia, as follows:

        a.     Declare the Defendants violated 29 U.S.C. § 207 because they failed to pay
               Plaintiff’s overtime wages;

        b.     Declare the Defendants’ violations of the FLSA are willful;

        c.     Order Defendants to pay Mr. Fernandes’ unpaid overtime wages;

        d.     Order Defendants to pay liquidated damages in an amount equal to Mr. Fernandes’
               unpaid overtime wages;

        e.     Order Defendants to pay Mr. Fernandes’ reasonable attorney’s fees and all costs of
               litigation; and,

        f.     Order Defendants to pay post-judgment interest accessed at the highest lawful rate
               on all amounts, including attorney fees and litigation costs.



                                                6
Case 4:21-cv-00482 Document 1 Filed on 02/11/21 in TXSD Page 7 of 7




                                     Respectfully submitted,
                                     ALI S. AHMED, P.C.

                              By:    /s/ Salar Ali Ahmed
                                     Salar Ali Ahmed
                                     Federal Id. No. 32323
                                     State Bar No. 24000342
                                     430 W. Bell Street
                                     Houston, Texas 77019
                                     Telephone: (713) 898-0982
                                     Email: aahmedlaw@gmail.com
                                     Attorney for Plaintiff
                                     Oston Fernandes




                                 7
